DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because fig. 2B appears to have labels based on the lines protruding from the drawing but does not have the lines labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1, 3 and 27 are objected to because of the following informalities:  
Claim 1, line 20, “the movement” should read “a movement”
Claim 3, line 2, “configured automatically removes” should read “configured to automatically remove”
Claim 27, line 3, “the neck” should read “a neck”
Claim 27, line 3, “a patient” should read “the patient”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13, 15-17, 19-22, 26-27, 34, and 40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 10 recites the limitation “a frequency domain transformation or a zero-crossing detector is applied” which is not sufficiently described in the specification. The specification fails to describe how the frequency domain transformation or the zero-crossing detector modifications are performed. 
Claim 22 recites the limitations “a polygon outlining the specific blood vessel wall” and “a bounding box encompassing the vessel” which were not sufficiently described in the specification. The specification fails to describe how both the polygon and bounding box are applied to the vessel of interest.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 15-17, 19-22, 26-27, 34, and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claims 1 recites the limitation “the at least one blood vessel”. There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite at least one blood vessel
Claim 1 recites the limitation “compute a contractility index based on temporal geometry changes” which is considered indefinite because it is unclear how the system computes a contractility index based on temporal geometry changes when the system does not previously determine temporal geometry changed of the vessel wall.
Claim 1 recites the limitation “applying at least one math function to the tracking markers” which is considered indefinite. It is unclear to the examiner how a math function can be applied to tracking markers as tracking markers do not represent a measurement value.
Claim 4 recites the limitation “calculate at least one ratio between maximum, mean, median, mode, and a minimum measurement as a function of respiration or heartbeat” which is considered indefinite. It is unclear to the examiner what these measurements are in reference to and whether the ratio is determined between one of the measurement and the respiration or heart beat or between two of the measurement. If it is two of the measurements it is unclear to the examiner how a ratio can be as a function of something different as it is generally only between two values. 
Claim 5 recites the limitation “geometry of a shape approximately oval or circular” which is considered indefinite. It is unclear to the examiner how a geometry of a shape can be determined if the geometry of the shape is already considered to be approximately oval or circular. It would not be possible for the geometry to be anything other than an oval or circle. 

Claim 10 recites the limitation “the image” in line 3. There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite that an image is generated.
Claim 13 recites the limitation “determine changes in the image” which is considered indefinite. It is unclear to the examiner how the system can determine changes in the image if the system has not previously generated images of the vessel.
Claim 15 recites the limitation “the volume” in line 4. There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite that a volume is determined.
Claim 15 recites the limitation “the first vessel and the second vessel in line 4. There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite that a first vessel and a second vessel have been identified.
Claim 15 recites the limitation “walls of the at least one vessel is detected” which is considered indefinite. It is unclear to the examiner whether the detected walls are the same as the wall detected in claim 1.
Claim 15 recites the limitation “determine…the volume of the first vessel and the second vessel” which is considered indefinite. It is unclear to the examiner how a volume can be calculated without defining a start and end point as the data set is not of the entire artery or vein.

	Claim 16 recites the limitations “the cross sectional area” in line 6 and “the volume flow” in line 7. There is insufficient antecedent basis for these limitations in the claim. The applicant does not previously recite that a cross sectional are and volume flow are determined.
Claim 17 recites the limitation “the tissue” in line 3. There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite a tissue.
Claim 17 recites the limitation “a 2-dimensional ultrasound scan plane” which is considered indefinite. It is unclear to the examiner whether this is the same 2-dimensional plane recited in claim 1. 
Claim 21 recites the limitation “the first vessel and the second vessel” in lines 2, 4 and 5. There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite a first and second vessel.
Claim 21 recites the limitation “assess a roundness of the first vessel and the second vessel” which is considered indefinite. It is unclear to the examiner how the roundness can be calculated for a second vessel when a second vessel has not been identified by the system.
Claim 22 recites the limitations “the maximum to minimum diameter” in line 3 and “the vessel pulsation” in line 4. There is insufficient antecedent basis for these limitations in the claim. The applicant does not previously recite determining the maximum or minimum diameter and a vessel pulsation.
Claim 22 recites the limitations “a polygon outlining” and “a bounding box” which are considered indefinite. It is unclear to the examiner how these limitations can be used at they have not been previously applied to an image of the vessel. 

Claim 34 recites the limitation “the geometric measurements”. There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite geometric measurement are determined.
Claim 41 recites the limitation “geometric data”. There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite the geometric data is determined.
Claim 44 recites the limitation “the phase shift of the vessel wall motion”. There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite a phase shift and a motion of the vessel wall is determined.
Claim 45 recites the limitation “the spectral density of the frequency spectrum of the tracking marker paths”. There is insufficient antecedent basis for this limitation in the claim. The applicant does not previously recite calculating a spectral density of a frequency spectrum or that the tracking markers have paths have been determined. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13, 16-17, 19-20, 26-27, 40-42 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 20180353157, hereinafter Eibl) in view of Masuda (JP5998197B2, equivalent to WO2013124946 cited in the applicant’s 02/06/2020 IDS) and Jackson et al. (US5485848, hereinafter Jackson).
Regarding claim 1, Eibl teaches a system (Abstract) comprising: 
a patch-type imaging ultrasound sensor (102 in fig. 1, 1204 in figs. 12A-B and 1304 in figs. 13A-C) configured to attach to a patient ([0141], “a patch-like probe may be adhered to local area of skin on a patient”) ; 
an ultrasound scanning system (the device shown in fig. 6) configured to acquire low-level ultrasound data from the sensor such that at least one of 1-dimensional A-lines, 2-dimensional planes, and 3-dimensional volumes are automatically acquired ([0041] the system automatically detects blood flow by transmitting ultrasonic waves and obtains a blood flow velocity and a cross-sectional surface area of the blood vessel and in order to obtain the cross-sectional surface area the system needs to be obtaining 2-dimensional planes of the blood vessel); and 
a processing system (the electronic circuitry of the device shown in fig. 6) configured to perform a data acquisition sequence in which the low-level ultrasound data is collected and to perform signal and image processing of the low-level ultrasound data to automatically convert the low level ultrasound data into a numerical measurement ([0041] the processor receives the raw ultrasound data and determines a cross-sectional surface area of the blood vessel and blood flow velocity); 
wherein the sensor is communicatively coupled to the ultrasonic scanning system and the processing system (fig. 6 shows that the sensors 616 are connected to the scanning and processing system), the processing system configured to utilize a swarm speckle tracking approach to: 
automatically measure tissue motion to determine a presence or absence and respective location of the at least one blood vessel [0120] device 102 is configured to auto focus at a number of different depths and angles to identify a target blood vessel and [0218], “the software may be configured to automatically find the CCA” meaning the system is configured to determine the presence or absence and location of the CCA within the image), 
discriminate between other vessels and identify a presence or absence of a specific blood vessel within a pre-specified anatomic region ([0016], “certain target blood vessels are automatically differentiated from other blood vessels”), 
([0019], “the blood flow and/or vessel wall may be tracked using an ultrasound sensor” in order for the vessel wall region to be tracked it must first be identified), 
Eibl does not specifically teach the processing system is configured to utilize a swarm speckle tracking approach to: automatically measure tissue motion, identify a vessel wall region of the specific blood vessel, automatically select a plurality of tracking markers residing at locations near the vessel wall region, automatically track and analyze the movement of the tracking markers over at least one respiratory and cardiac cycle, and compute a contractility index based on temporal geometric changes of the vessel wall region, wherein the contractility index is computed by applying at least one math function to the tracking markers such that at least one measurement of the specific blood vessel can be computed for each 2-dimensional plane or 3-dimensional volume obtained.
However, 
Masuda in a similar field of endeavor teaches the processing system is configured to utilize a swarm speckle tracking approach to: automatically measure tissue motion ([0007], “the feature points in the image are tracked by pattern matching using optical flow analysis, the movement amount of the feature points can be measured for each beat” the tracking by pattern matching is considered to be consistent with the speckle tracking approach), 
identify a vessel wall region of the specific blood vessel ([0024], “corresponding to the blood vessel wall position in the A mode waveform”),
automatically select a plurality of tracking markers residing at locations near the vessel wall region (fig. 9 shows that the feature points P are located along the blood vessel wall), 
([0007], “the feature points in the image are tracked by pattern matching using optical flow analysis, the movement amount of the feature points can be measured for each beat” and [0010], [0024], [0026]), and 
compute an evaluation value based on temporal geometric changes of the vessel wall region ([0008], [0011] a time series change in blood vessel diameter is generated by using the radial displacement amount of the blood vessel), wherein the value is computed by applying at least one math function to the tracking markers such that at least one measurement of the specific blood vessel can be computed for each 2-dimensional plane or 3-dimensional volume obtained ([0024]-[0028] the continuous blood vessel diameter measurements obtained are used to calculate the change rate of the blood using a math function to calculate the FMD (blood flow dependent vasodilation reaction)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl to have compute an evaluation value based on temporal geometric changes of the vessel wall region, wherein the value is computed by applying at least one math function to the tracking markers such that at least one measurement of the specific blood vessel can be computed for each 2-dimensional plane or 3-dimensional volume obtained. The motivation to make this modification is in order to evaluate the vascular endothelial function, as recognized by Masuda ([0028]).
Eibl in view of Masuda does not specifically teach computing a contractility index based on temporal geometric changes of the vessel wall region.
However, 
(col. 8, lines 11-52, “A dynamic graph, representative of the contraction and relaxation cycle of the heart as manifested by the expansion and contraction of the arterial walls” the graph of the contraction and relaxation cycle represents the contractility index), wherein the contractility index is computed by applying at least one math function to the tracked blood vessel diameter (col. 7, lines 17-45, “transducer 110 converts the variations in blood pressure (manifested by the expansion and contraction of one or more arterial walls) to electrical signals” the expansion and contraction of the arterial walls represents the change in diameter and in order to convert that information into electrical signals a meth function must be performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda to compute a contractility index based on temporal geometric changes of the vessel wall region. The motivation to make this modification is in order to track the contraction of the heart, as recognized by Jackson (col. 8, lines 11-52).
Regarding claim 2, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the at least one measurement of the specific blood vessel comprises a diameter, a circumference , and a cross-sectional area of the specific blood vessel ([0041] teaches the system determines the cross-sectional surface area of the blood vessel and [0161] teaches that dimensional measurements are determined and that the diameter of vessels within the region is determined and used to assist in identifying the CCA).
Regarding claim 3, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured automatically ([0174], [0279] the signals are filtered to remove unwanted frequencies which represent different tissue motion).
Regarding claim 4, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to calculate at least one ratio between maximum, mean, median, mode, and a minimum measurement as a function of respiration or heartbeat ([0026], “monitoring a ratio between heart rate and a velocity-time integral of fluid flow through the at least one vessel of interest” where the velocity time integral represents at least a minimum measurement).
Regarding claim 5, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to determine a position, orientation, and geometry of a shape approximately oval or circular approximating the specific blood vessel ([0161] the position, orientation, and diameter (geometry) of the common carotid artery can be determined). Masuda further teaches the processor is configured to determine these aspects by utilizing a cost function based on an image intensity and a tissue motion map obtained from computing a point spread distribution of the tracking markers ([0020]-[0024], the system continuously generates new images of the blood vessel and for each new image the position, orientation, geometry, and shape of the blood vessel is determined compared to its previous location using a pattern matching process which is seen as the same as a cost function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Eibl in view of Masuda and Jackson to determine the position, orientation and geometry of the blood vessel by ([0024]).
Regarding claim 6, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to output at least one measurement to an output display communicatively coupled to the processing system ([0178], fig. 6 shows that the user interface 602 (display) is coupled to the processor 604) to provide an instantaneous indication or trend reflecting temporal changes in vessel geometry based at least in part on at least one measurement obtained from the specific blood vessel ([0147] the display may display different types of views, analytics, annotation, raw data, and characteristics in relation to the carotid artery or another vessel of interest).
Regarding claim 7, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the specific blood vessel comprises at least one of an internal jugular vein (IJ), a common carotid artery (CCA), an internal carotid artery (ICA), and an external carotid artery (ECA) ([0115], “the carotid artery is the vessel of interest”).
Regarding claim 8, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the specific blood vessel comprises a femoral vein or a femoral artery ([0223], “the element to be measured is the fluid flow within a blood vessel…the femoral artery”).
Regarding claim 9, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to detect a single measurement, a mean, a median, a mode, a maximum diameter, and a minimum diameter of the ([0147] the display may display analytics such as averages, means and medians of the data on the screen meaning the processing system is configured to calculate those values and [0144] teaches that measurement of blood flow are measured per heart beat).
Regarding claim 13, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to initially capture a reference cine loop and to compare to subsequent cine loops and to determine changes in the image due to a change in vessel geometry ([0033], [0107], [0139], the system is configured to capture images before, during, and after an fluid challenge activity and compare measurements from each of the images that relate to the velocity of blood flow within a vessel which correlates to the cross-sectional surface area of the blood vessel and diameter which represent the vessels geometry).
Regarding claim 16, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the ultrasound scanning system is configured to steer a single ultrasound beam such that it intersects a targeted point in the tissue, to hold the targeted point ([0109] the transducer is used to determine the characteristics of blood flow over a period of time in a specific vessel), and to acquire ultrasound data along a single beam over time in order to obtain M-mode data showing geometry changes over time, or to compute the correlation between successive beams in order to measure blood flow speed over time, wherein once the blood flow speed and the vessel cross-sectional area is known, the volume flow through the vessel can be computed ([0041] teaches the processor is configured to determine the amount blood flow through the vessel across a period of time by determining a cross-sectional area of the blood vessel and the velocity of blood flow).
Regarding claim 17, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the ultrasound scanning system is configured to steer a 2-dimensional ultrasound scan plane such that it coincides with a target plane in the tissue, holding the targeted plane, and acquire ultrasound data from the target plane over time ([0109] the transducer is used to determine the characteristics of blood flow over a period of time in a specific vessel therefore the 2-dimensional plane transmitted by the transducer is locked on a location to acquire data of a specific vessel over time).
Regarding claim 19, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Masuda further teaches the processing system is configured to continuously measure at least one of a respiration rate, a heart rat, or a heart rate variability by monitoring changes in vessel geometry over time for the specific blood vessel ([0034] the heart rate can be determined based on the measurement of the long axis blood vessel diameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Eibl in view of Masuda and Jackson to continuously measure at least one of a respiration rate, a heart rat, or a heart rate variability by monitoring changes in vessel geometry over time for the specific blood vessel. The motivation to make this modification is in order to determine the heart rate of the patient, as recognized by Masuda ([0034]).
Regarding claim 20, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to noninvasively measure a variation in at least one diameter, area, or circumference of the specific blood vessel instantaneously and over time ([0041], the cross-sectional surface area of the blood vessel is measured at its current position and over time in order to establish the blood flow through the vessel across a period of time and [0102], the transducer can be incorporated into a system for automatic flow monitoring and functional assessment” meaning that the data is generated automatically or instantaneously).
Regarding claim 26, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the sensor comprises a flat or concave surface that enables the sensor to lay flush to a skin surface (fig. 12A shows that the sensor 1204 comprises a concave surface and lays flush against the skin of the patient).
Regarding claim 27, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the sensor comprises a self-adhering structure to facilitate fixation and positioning of the sensor on one of a neck and a thigh of a patient ([0111], fig. 1 shows the device 102 is adhered onto the neck of the patient and [0107], “immobilizing (via an adhesive patch with an acoustic coupler on the neck)”), wherein the self-adhering structure includes a disposable adhesive pad ([0181] and fig. 7 indicate that the component connecting the device to the patient is disposable) and wherein a gel pocket is provided to facilitate acoustic coupling between the sensor and the patient ([0185], [0187], [0294] and 4302 in fig. 43)
Regarding claim 40, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the ultrasound scanning system is configured to acquire Doppler or speckle decorrelation flow data to compute blood flow velocity data ([0223], “Doppler shift in a frequency modulated signal generated by the transducer 1602 may provide an accurate representation of the velocity of an element” where the element is fluid flow within a blood vessel).
Regarding claim 41, Eibl in view of Masuda and Jackson teaches the system of claim 40, as set forth above. Eibl further teaches the processing system is configured to combine the ([0041] teaches the cross-sectional surface area of the blood vessel and the velocity data are used to determine the amount of blood flowing through a vessel over a period of time).
Regarding claim 42, Eibl in view of Masuda and Jackson teaches the system of claim 41, as set forth above. Eibl further teaches the processing system is configured to compute variations in blood volume flow as a function of time due to respiration and heart rate ([0136]-[0137], “measure the velocities of fluids traveling through the entire scanned portion of the blood vessel over a period of time and [0141] “a velocity-time trace may be obtained” wherein a cardiac cycle is seen as a unit time).
Regarding claim 44, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl further teaches the processing system utilizes the phase shift of the vessel wall motion due to cardiac and/or respiratory artifacts to discriminate veins from arteries ([0119], the vessel walls may be tracked using the ultrasound sensor while undergoing Doppler shift and the measured Doppler shift can be used to determine the movement of blood through an artery or vein which would determine whether the vessel is an artery or vein).
Regarding claim 45, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Masuda further teaches the processing system is configured to compute the power spectral density of the frequency spectrum of the tracking marker paths resulting from the tissue motion to identify regions of periodic tissue pulsation originating from vessels ([0025] when the displacement of the markers (feature point regions R) is determined is calculated it is determined that the change in blood vessel diameter at certain points in time is because of pulsation and figs 9 and 10 show the amount of change in blood vessel diameter due to pulsation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Jackson to have the processing system be configured to compute the power spectral density of the frequency spectrum of the tracking marker paths resulting from the tissue motion to identify regions of periodic tissue pulsation originating from vessels. The motivation to make this modification is in order to track the amount of change in blood vessel diameter, as recognized by Masuda ([0025]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Jackson as applied to claim 1 above, and further in view of Wang et al. (US 20210106305, hereinafter Wang) and Shmarak et al. (US 9572519, hereinafter Shmarak).
Regarding claim 10, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Masuda further teaches the processing system is configured to compute the associated correlation data over time or a specified time segment in order to identify regions within the image that exhibit temporal instability due to tissue motion ([0029]-[0033]).
 Eibl in view of Masuda and Jackson do not specifically teach the processing system is configured to detect the specific blood vessel by tracking motion of a plurality of regions dispersed across the image with sufficient granularity to allow a resulting motion vector field to determine the region from which the motion originated, wherein at least one of a frequency domain transformation or a zero-crossing detector is applied to a motion path comprising each point in the motion vector field versus time or over a specified time segment in order to identify regions within the image that exhibit periodic tissue motion, and wherein the processing system 
However, 
Wang teaches the processing system is configured to detect the specific blood vessel by tracking motion of a plurality of regions dispersed across the image with sufficient granularity to allow a resulting motion vector field to determine the region from which the motion originated ([0007] [0032] the processor is able to detect motion within an image to generate vector filed representing the blood flow in the region of interest, and wherein the processing system is configured to compute (i) spatial statistical metrics for motion paths for each point in the motion vector field ([0011] spatiotemporal data is extracted for points in which the user selects therefore if the user selects every point spatial statistical metrics will be determined for each point in the vector field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Jackson to have the processing system is configured to detect the specific blood vessel by tracking motion of a plurality of regions dispersed across the image with sufficient granularity to allow a resulting motion vector field to determine the region from which the motion originated and wherein the processing system is configured to compute (i) spatial statistical metrics for motion paths for each point in the motion vector field. The motivation to make this modification is in order to extract information about the movement within the image, as recognized by Wang (Abstract).
Eibl in view of Masuda, Jackson and Wang do not specifically teach at least one of a frequency domain transformation or a zero-crossing detector is applied to a motion path 
However, 
Shmarak teaches at least one of a frequency domain transformation or a zero-crossing detector is applied to a motion path comprising each point in the motion vector field versus time or over a specified time segment in order to identify regions within the image that exhibit periodic tissue motion (fig. 3 and col. 11, lines 11-64, “periodic motion frequencies are detected and identified in a time-tagged MPS data set”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda, Jackson and Wang to have at least one of a frequency domain transformation or a zero-crossing detector is applied to a motion path comprising each point in the motion vector field versus time or over a specified time segment in order to identify regions within the image that exhibit periodic tissue motion. The motivation to make this modification is in order to identify regions of periodic tissue motion, as recognized by Shmarak (col. 11, lines 11-64).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Jackson as applied to claim 1 above, and further in view of Taerum et al. (US 20140363065, hereinafter Taerum).
Regarding claim 15, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl in view of Masuda and Jackson do not specifically teach the ultrasound scanning system is configured to transmit a plurality of 2-dimensional ultrasound planes to form a 3- dimensional data set from which walls of the at least one vessel is detected so as to determine a size and the volume of the first vessel and the second vessel in real time.

Taerum in a similar field of endeavor teaches the ultrasound scanning system is configured to transmit a plurality of 2-dimensional ultrasound planes to form a 3- dimensional data set ([0002] describes that 3D data sets are constructed from a series of 2D slices) from which walls of the at least one vessel is detected so as to determine a size and the volume of the first vessel and the second vessel in real time ([0004]-[0005] and [0034]-[0035] describes that two points are identified and the wall of the tubular structure is identified and the volumetric data of the tubular structure is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Jackson to have the ultrasound scanning system is configured to transmit a plurality of 2-dimensional ultrasound planes to form a 3- dimensional data set from which walls of the at least one vessel is detected so as to determine a size and the volume of the first vessel and the second vessel in real time. The motivation to make this modification is in order to know the volume of the vessel, as recognized by Taerum ([0005]). 
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Jackson as applied to claim 1 above, and further in view of Miller (‘Predicting and Measuring fluid responsiveness with echocardiography, as cited in the applicant’s 02/06/2020 IDS).
Regarding claim 21, Eibl in view of Masuda and Jackson teaches the system of claim 1, as set forth above. Eibl in view of Masuda and Jackson do not specifically teach the processing system is configured to assess a roundness of the first vessel and the second vessel by comparing a plurality of diameters or other geometric measurements to respiration or heart rate to 
However,
Miller in a similar field of endeavor the processing system is configured to assess a roundness of the first vessel and the second vessel by comparing a plurality of diameters or other geometric measurements to respiration or heart rate to differentiate a collapse of the first vessel and the second vessel from a reduced diameter of the first vessel and the second vessel (pages 16 and 17 describe determining the roundness of the superior and inferior vena cavae by comparing a plurality of diameter values to the respiration rate. When it is determined that there is no variation in diameter of the vessel during respiration it suggests that there is no fluid responsiveness and the vessel has likely collapsed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Jackson to have the processing system be configured to assess a roundness of the first vessel and the second vessel by comparing a plurality of diameters or other geometric measurements to respiration or heart rate to differentiate a collapse of the first vessel and the second vessel from a reduced diameter of the first vessel and the second vessel. The motivation to make this modification is to determine whether there is a fluid response within the vessel which correlates to whether the vessel has collapses, as recognized by Miller (pages 16-17).
Regarding claim 22, Eibl in view of Masuda, Jackson and Miller teaches the system of claim 21, as set forth above. Miller further teaches the processing system is configured to compute a collapsibility of the specific blood vessel (i) using an integral or derivative of a ratio between the maximum to minimum diameter versus respiration or heart rate, (ii) by determining (pages 16 and 17 describe determine a vessel diameter variability (seen as the ratio) using the max diameter, min diameter, and mean diameter which is used to determine the collapsibility of the vessel and whether there is currently a fluid response within the vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda, Jackson and Miller to have the processing system be configured to compute a collapsibility of the specific blood vessel. The motivation to make this modification is to determine whether there is a fluid response within the vessel which correlates to whether the vessel has collapses, as recognized by Miller (pages 16-17).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Jackson as applied to claim 1 above, and further in view Mizukami et al. (US 20160345930, hereinafter Mizukami).
Regarding claim 43, Eibl in view of Masuda and Jackson teaches the system of claim 40, as set forth above. Eibl in view of Masuda and Jackson do not specifically teach the processing system is configured to compare the geometric measurements between at least two vessels and to calculate a ratio.
However,
(fig. 7 shows that the diameter of two blood vessels are compared in a table side by side and by comparing the diameters side by side it is understood that the system is determining a ratio between the two vessels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Jackson to have the processing system be configured to compare the geometric measurements between at least two vessels and to calculate a ratio. The motivation to make this modification is in order to compare the geometry of the two vessels, as recognized by Mizukami ([0114]).
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Jackson as applied to claim 1 above, and further in view of Webb (US 6,019,726).
Regarding claim 43, Eibl in view of Masuda and Jackson teaches the system of claim 40, as set forth above. Eibl in view of Masuda and Jackson do not specifically teach at least a portion of the sensor is rotatable, the system further comprising a drive system to drivingly rotate the sensor about a rotational axis.
However, 
Webb in a similar field of endeavor teaches at least a portion of the sensor is rotatable, the system further comprising a drive system to drivingly rotate the sensor about a rotational axis (col. 4, lines 1-17, “drive cable 16 also rotates within sheath 15 thereby causing transducer 17 to rotate”).
(col. 4, lines 1-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebbini et al. (US 20120283564) teaches tracking vessel wall motion and blood flow using speckle tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793